PRESS RELEASE MERIDIAN INTERSTATE BANCORP, INC. January 5, 2010 For Immediate Release Contact: Richard J. Gavegnano Chairman and Chief Executive Officer (978) 977-2211 MERIDIAN INTERSTATE BANCORP, INC. AND EAST BOSTON SAVINGS BANK COMPLETE ACQUISITION OF MT. WASHINGTON COOPERATIVE BANK January 5, 2010 - East Boston, Massachusetts – Meridian Interstate Bancorp, Inc. (“Meridian Interstate”) (NASDAQ:EBSB), the holding company for East Boston Savings Bank, announced today that it has completed its acquisition of Mt. Washington Cooperative Bank (“Mt. Washington”).The combination of Mt.
